DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riviello (US Publication 2012/0241378; IDS dated 08/08/2019 US Publication Cite No. 12).
With regards to claim 1, Riviello discloses a method of removing a volatile component from a liquid solution ([0024]) for a chromatographic separation, the method comprising: 
flowing the liquid solution (12), that comprises the volatile component, through a first chamber (including spacing within tubing 14); 
transporting the volatile component across a first ion exchange barrier (wall of tubing 14) from the first chamber (spacing within tubing 14) to a second chamber (basic chamber 20; FIG. 1), where the first ion exchange barrier (wall of tubing 14) is at least partially disposed between the first chamber (space within tubing 14) and the second chamber (20), in which the first ion exchange barrier (wall of 14) has a first charge, allows the flow of ions having a charge opposite to the first charge, and does not allow bulk flow of the liquid solution ([0023]), and the (20) including an ion exchange packing (basic medium 24) having a second charge (OH-; [0040]) that is an opposite polarity to the first charge ([0031]); 
reacting the volatile component with the ion exchange packing to create a charged component (CO32-) in the second chamber ([0038-0040]), the charged component (CO32-) having a third charge that is a same polarity to the first charge ([0026]), regenerating the ion exchange packing by electrolytically generating a hydronium or a hydroxide ([0034]), in which the hydronium or the hydroxide is in electrical communication with the ion exchange packing ([0031-0034]).
With regards to claim 2, Riviello discloses the method of Claim 1, in which the ion exchange packing (24) is in physical contact with the first ion exchange barrier (14, [0031], FIG. 1).
With regards to claim 3, Riviello discloses the method of Claim 1, in which the electrolytically generated hydronium is formed at an anode ([0040]) and the electrolytically generated hydroxide is formed at a cathode ([0038]; FIG. 1).
With regards to claim 4, Riviello discloses the method of Claim 3, in which the volatile component comprises a weakly ionized species selected from the group consisting of carbon dioxide ([0021]), carbonic acid, and combinations thereof, in which the liquid solution comprises an analyte, where the analyte comprises an anion and the first charge of the first ion exchange barrier is negative ([0038-0040]).
With regards to claim 5, Riviello discloses the method of Claim 4, in which the ion exchange packing (24) is in a hydroxide form where the carbonic acid (H2CO3) reacts with the hydroxide form to create a negatively charged ion bound to the ion exchange packing (24; [0040]).
With regards to claim 6, Riviello discloses the method of Claim 5 further comprising: transporting the electrolytically generated hydroxide through the second chamber (20) to regenerate the ion exchange packing (24) and to remove the negatively charged ion out of the second chamber ([0038]).
With regards to claim 7, Riviello discloses the method of Claim 5, in which the negatively charged ion comprises an ionic species selected from the group consisting of carbonate (“carbonate ions”, [0038]), bicarbonate, and combinations thereof.
With regards to claim 8, Riviello discloses the method of Claim 4 further comprising: before the flowing of the liquid solution through the first chamber, suppressing the liquid solution with a suppressor (52) that exchanges positively charged ions where the liquid solution contains an analyte, the analyte having a same charge as the first ion exchange barrier ([0045, 0048-0049]).
With regards to claim 9, Riviello discloses the method of Claim 8, in which the suppressing of the liquid solution comprises adding hydronium to the liquid solution ([0048]).
With regards to claim 13, Riviello discloses the method of Claim 1, in which the volatile component comprises ammonia (it is noted that the specific inclusion of a particular compound has been considered, however, the compound does not distinguish the claimed method from those of prior art) where the first charge of the first ion exchange barrier is positive ([0026]).
With regards to claim 14, Riviello discloses the method of Claim 1, in which the first ion exchange barrier (wall of tubing 14) comprises an ion exchange ([0026]) capillary tube ([0027]; FIG. 1-2).
With regards to claim 15, Riviello discloses the method of Claim 1, in which the first ion exchange barrier comprises an approximately planar membrane (the wall of tubing 14 is approximately planar; FIG. 1).
With regards to claim 16, Riviello discloses the method of Claim 1, in which the liquid solution further comprises an analyte and an eluent ([0018]), the method further comprising: converting the analyte to a salt ([0046]) form in the first chamber (54 is directly connected to 14; FIG. 2).
With regards to claim 17, Riviello discloses the method of Claim 16, in which the eluent comprises a sodium hydroxide ([0046]; FIG. 2).
With regards to claim 18, Riviello discloses the method of Claim 1, further comprising repelling (via the cathode) the charged component (CO32-) from the first ion exchange barrier ([0038]; FIG. 1; CO32- is driven toward the anode 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Riviello (US Publication 2012/0241378) in view of Riviello (US Publication 2017/0212087; hereinafter Riviello_2).
With regards to claim 10, Riviello teaches the method of Claim 6 further comprising: 
flowing the liquid solution from the first chamber (14) to a detector (16; [0047]; FIG. 2); 
measuring a signal proportional to an analyte concentration ([0047]). 
However, Riviello is silent regarding the method comprising: flowing the liquid solution from the detector to the second chamber; flowing the liquid solution through the ion exchange packing and out of the second chamber to a cathode chamber, and then to an anode chamber.
Riviello_2 teaches a method of (FIG. 7) flowing the liquid solution from the detector (30) to the second chamber (29); flowing the liquid solution through the ion exchange packing (37) and out of the second chamber (29) to a cathode chamber (38), and then to an anode chamber (46, [0036]).
([0013, 0036]; Riviello_2).
With regards to claim 11, Riviello, as combined with Riviello_2, teaches (citations to Riviello) the method of Claim 10, in which the cathode chamber (32; FIG. 1) comprises the cathode (30; [0035]), and a second ion exchange barrier (26) is at least partially disposed between the cathode chamber (32) and the second chamber (20; [0035]), the second ion exchange barrier (26) having a positive charge ([0038]), allows the flow of negatively charged ions from the cathode chamber to the second chamber ([0038]), and does not allow bulk flow of the liquid solution, the method further comprising: transporting the hydroxide through the second ion exchange barrier to the second chamber ([0038-0040]).
With regards to claim 12, Riviello, as combined with Riviello_2, teaches (citations to Riviello) the method of Claim 11, in which the anode chamber (36) comprises the anode (34), and a third ion exchange barrier (28) is at least partially disposed between the anode chamber (36) and the second chamber (20), the third ion exchange barrier (28) having a positive charge, allows the flow of negatively charged ions from the second chamber to the anode chamber ([0038]), and does not allow bulk flow of the liquid solution, the method further comprising: transporting the hydroxide from the second chamber to the anode chamber ([0038-0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            

/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853